
	
		IV
		111th CONGRESS
		2d Session
		H. RES. 1308
		IN THE HOUSE OF REPRESENTATIVES
		
			April 29, 2010
			Ms. Bordallo (for
			 herself, Mr. Faleomavaega,
			 Mrs. Christensen,
			 Mrs. Capps,
			 Mr. Grijalva,
			 Ms. Shea-Porter,
			 Mr. Sablan,
			 Mr. Pierluisi, and
			 Mr. Tanner) submitted the following
			 resolution; which was referred to the Committee on Natural Resources, and in
			 addition to the Committee on Foreign
			 Affairs, for a period to be subsequently determined by the
			 Speaker, in each case for consideration of such provisions as fall within the
			 jurisdiction of the committee concerned
		
		RESOLUTION
		Supporting the goals and ideals of the
		  International Year of Biodiversity, and for other purposes.
	
	
		Whereas biodiversity is the term commonly
			 used by scientists to describe the variety of plant and animal life on Earth,
			 the places they inhabit, and the interactions between them;
		Whereas 1,750,000 species of plants and animals on Earth
			 have been identified, and ecologists conservatively estimate that 13,000,000
			 species may exist;
		Whereas the biodiversity of species, genes, and habitats
			 helps increase the capability of Earth’s terrestrial and marine ecosystems to
			 be resilient in the face of a dynamic environment;
		Whereas human well-being is inextricably linked with
			 biodiversity, which provides essential ecological goods and services including
			 clean water, clean air, food production, pest control, energy creation,
			 pharmaceuticals and medicinal goods, recreation, and cultural identity;
		Whereas nearly a sixth of the world’s human population
			 depends on terrestrial or marine protected areas for a significant percent of
			 their livelihoods and 70 percent of the world’s poorest people live in rural
			 areas dependent directly on biodiversity for their survival and
			 well-being;
		Whereas over 1,000,000,000 people live in poverty in urban
			 areas and depend on the ecosystem goods and services imported from areas of
			 biodiversity;
		Whereas many small island nations and territories are
			 dependent on local biodiversity, which is particularly vulnerable to ocean
			 warming, ocean acidification, and sea level rise;
		Whereas genetic biodiversity is important for global food
			 security through harvested wildlife, fish, and plants, crops, livestock, and
			 aquaculture species that can adapt to change;
		Whereas scientists estimate that 60 percent of ecosystem
			 services, which are supported by biodiversity, have been degraded globally in
			 the last 50 years with a cost of $500,000,000,000 for lost ecological services
			 on land in the last ten years alone;
		Whereas the greatest threats to biodiversity are habitat
			 loss through land conversion and fragmentation, introduction of invasive
			 species, exploitation of natural resources, and pollution;
		Whereas the present rate of human-caused species
			 extinction is estimated by paleontologists to be 1,000 times more rapid than
			 the natural rate of extinction typical of Earth’s long-term geologic history,
			 and the majority of recorded species extinctions over the last 500 years have
			 occurred on islands;
		Whereas of the world’s original habitats we have lost 35
			 percent of mangroves, 40 percent of forests, 50 percent of wetlands, and 20
			 percent of coral reefs globally due to human actions, with 70 percent of the
			 remaining coral reefs threatened;
		Whereas the tropical South Pacific contains the highest
			 proportion of threatened species in the world with an estimated 75 percent of
			 total bird and mammal extinctions having occurred in that region;
		Whereas the United States has had a longstanding
			 commitment to the preservation and conservation of the Earth’s biodiversity, as
			 demonstrated through the passage and implementation of numerous laws, including
			 the Migratory Bird Treaty Act (16 U.S.C. 703 et seq.), the Marine Mammal
			 Protection Act of 1972 (16 U.S.C. 1361 et seq.), the Endangered Species Act of
			 1973 (16 U.S.C. 1531 et seq.), the North American Wetlands Conservation Act (16
			 U.S.C. 4401 et seq.), various Acts providing for the conservation of particular
			 species (16 U.S.C. 4201 et seq., 16 U.S.C. 4261 et seq., 16 U.S.C. 5301 et
			 seq., 16 U.S.C. 6301 et seq., and 16 U.S.C. 6601 et seq.), the Neotropical
			 Migratory Bird Conservation Act (16 U.S.C. 6101 et seq.), the Coral Reef
			 Conservation Act of 2000 (16 U.S.C. 6401 et seq.), and other statutes;
		Whereas the United States has demonstrated international
			 leadership to protect and preserve biodiversity through its participation and
			 leadership under a variety of global and regional conventions, treaties, and
			 agreements that protect biodiversity, including the Convention on International
			 Trade in Endangered Species of Wild Fauna and Flora, the Convention on Wetlands
			 of International Importance, the North American Waterfowl Management Plan, the
			 North American Bird Conservation Initiative, and other international treaties,
			 conventions, and accords; and
		Whereas the United Nations has declared 2010 as the
			 International Year of Biodiversity as a celebration of life on Earth and of the
			 value of biodiversity in our lives: Now, therefore, be it
		
	
		That the House of Representatives—
			(1)supports the goals and ideals of the
			 International Year of Biodiversity, as it reinforces the United States’
			 interests in protecting and preserving threatened and endangered species under
			 the Endangered Species Act of 1973 (16 U.S.C. 1531 et seq.);
			(2)acknowledges the importance of biodiversity
			 to human well-being, the environment, and the ecosystems and wildlife resources
			 therein;
			(3)recognizes the persistent threats that
			 undermine biodiversity, require the United States to remain diligent in its
			 participation under numerous regional, national, and international conservation
			 strategies, plans, and agreements, and encourages complementary actions on the
			 State and local levels to address these threats through wildlife and wildlife
			 habitat conservation strategies, plans, and agreements;
			(4)reaffirms the United States commitment to
			 the preservation of global biodiversity, especially through its leadership and
			 participation under the Convention on International Trade in Endangered Species
			 of Wild Fauna and Flora; and
			(5)applauds the work of governmental and
			 nongovernmental conservation and environmental organizations working to promote
			 public awareness concerning the need to preserve, conserve, and protect
			 wildlife and wildlife habitats that comprise biodiversity.
			
